DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (US 2011/0013473) in view of Thomas (US 2005/0276158).  Regarding claims 11 and 12, Ludwig discloses a bioreactor comprising a flexible container (4); a first tubular connector (62) and a second tubular connector (54 or 54’), the first tubular connector and the second tubular connector being at least partially disposed within the flexible container (see Figs. 10 and 14), the first tubular connector being more flexible than the second tubular connector (see Fig. 3D; [0065]); and at least one mixing element (10).  However, a numerical value for the length of the first tubular connector is not disclosed.  Thomas teaches a tubular connector with the majority of the length being relatively flexible (see [0073]).  It would have been obvious to one of ordinary skill in the art to have made the majority of the tubular connector flexible as taught by Thomas to avoid plastic deformation (see [0073]).  Regarding claim 13, the mixing element is removable (see [0064] and [0065] of Ludwig).  Regarding claim 14, a drive shaft (54) is disposed within the tubular member (54’).  Regarding claim 15, Thomas further teaches that the flexible tubular connector bounds a passage (see Fig. 4).  Regarding claim 16, the mixing element is removable (see [0064] and [0065] of Ludwig).  Regarding claim 17, a drive shaft (54) is disposed within the tubular member (54’).  Regarding claims 19 and 21, in addition to cylindrical exterior cross section, polygonal exterior cross section is taught by Thomas (see reference character 206c and Fig. 5).  Regarding claims 20 and 22, both references discloses a casing and hub (see Fig. 11A of Ludwig and Fig. 1 of Thomas).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-17 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,335,751.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant
claims are disclosed or suggested by the issued claims.
Claims 11-17 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,855,537. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant
claims are disclosed or suggested by the issued claims.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,118,141. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested by the issued claims.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,839,886. Although the claims at issue are not
identical, they are not patentably distinct from each other because all the limitations of the instant
claims are disclosed or suggested by the issued claims. See especially claim 6 of the issues claims.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,272,400. Although the claims at issue are not
identical, they are not patentably distinct from each other because all the limitations of the instant
claims are disclosed or suggested by the issued claims. See especially claim 6 of the issues claims.
Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being
unpatentable over the claims of copending Application No. 16/358,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested by the copending claims. See especially claims 6, 11 and 12 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments are moot because the Thomas is now relied upon as teaching the argued features.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774